DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an application filed on 01/26/2021, wherein claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  
The preamble recites “wherein program of computer executable instructions” but should read “wherein the program of computer executable instructions”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent No. 10,909,577.
For example, claim 1 of the instant application includes all of the limitations of claim 6 of US Patent No. 10,909,577 as follows:
Instant Application: 17/158,502
Patent No. 10,909,577
Claim 1:  A system comprising:
Claim 6:  A media automation system comprising:
a first server including a first processor and first associated memory;

a first processor and associated first memory configured to implement a media server, the media server coupled to a media delivery platform;

a second server including a second processor and second associated memory;

a second processor and associated second memory configured to implement an advertisement server, the advertisement server coupled to the media server, the media delivery platform, and a consumer notification service;

the first server configured to:
the media server configured to:
control insertion of media content into a media stream,

(see bolded section of last limitation)
transmit the media stream to a media player;

generate a plurality of instances of a media broadcast stream for transmission to a plurality of media playout devices, wherein the plurality of instances of the media broadcast stream are associated with particular media playout devices, and wherein the media broadcast stream includes core content common to each of the plurality of instances of the media broadcast stream, and a plurality of spot blocks interspersed within the media broadcast stream;


obtain media delivery platform account information associating a user of a particular media playout device with a media delivery platform account associated with the media delivery platform;


obtain consumer notification service account information associating the user with a consumer notification service account associated with the consumer notification service;

transmit, to the second server, information linking a particular consumer to both a third-party service and to the media player;

pass control of inserting media content into the media stream to the second server; (see bolded section in last limitation of patented application)

the second server configured to:

receive consumer-specific content associated with the particular consumer from the third-party service;

map the consumer-specific content to the media player based on the information linking the particular consumer to both the third-party service and to the media player; and

transmit, to the advertisement server, information sufficient to allow the advertisement server to map a user notification, received at the advertisement server from the consumer notification service, to a particular user, wherein the user notification is selected by the consumer notification service; and

insert the consumer-specific content into the media stream during a time period the second server is in control of inserting media content into the media stream.

facilitate insertion of the user notification into at least one instance of the media broadcast stream by passing control of inserting content into the at least one instance of the media broadcast stream from the media automation system to the advertisement server during a period of time when core content is not being presented to the user.

Note: the underlined sections are not taught by the instant application

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,909,577 in view of Branam et al. (US 2007/0220553). 
Claims 1-20 of the instant application and claims 1-14 of the patented application are directed towards a server sending information to another server to facilitate the insertion of content from a service into a media stream for a particular consumer.  The claims of the instant application additionally recite that the information links the particular consumer to a third-party service and a media player.
Branam discloses storing subscriber information that includes account identifiers (i.e. of particular consumers), IPTV device identifiers (i.e. media players) and geographic codes which are used to identify set-top boxes (STBs) of IPTVs subscribed to alert services (third-party services) (Branam, [0118]-[0120]).
It would have been obvious to modify the claims of the patented application to include utilizing subscriber information linking a user’s account and the user’s IPTV device with an alert service as taught by Branam in order to deliver emergency announcements only to IPTVs in a region subscribed to alert services.  The motivation for doing so would have been to reduce bandwidth usage on the IPTV network (Branam, [0120]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Examiner, Art Unit 2458